Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.  	The amendment filed April 14, 2021, is acknowledged and has been entered.  Claims 139-142 and 144-146 have been amended.  Claims 167-176 and 183-189 have been canceled.

2.	Claims 139-166 are pending in the application and under consideration.  The elected species of invention are: Target cell marker / tumor-specific marker = EpCAM (as targeted by an scFv comprising the VH (SEQ ID NO:72) and VL (SEQ ID NO:168) of MT110 from solitomab as set forth in Table 2);

Second binding domain scFv with binding specificity to an effector cell antigen = CD3.9 (SEQ ID NO: 30 and 40); 

XTEN = AE864 (SEQ ID NO:384);

Peptidyl release segment(s) = BSRS1 (SEQ ID NO:243).

Information Disclosure Statement
3.	The information disclosure statement has been considered. 

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s response has obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action.  

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 112

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




6.	Claims 139, 141-144, 146-147, 150-155 and 157-158 are rejected under 35 U.S.C. 103 as being unpatentable over Zugmeier et al (WO 2011/033105 A1, IDS), Kufer et al (US 2015/0037334 A1), Chhabra et al (WO 2014/011819 A2, IDS) and Thorn et al (US 2014/0303084 A1).
Zugmeier et al teach MT110, also known as AMG110 and solitomab, which is a BiTE antibody that comprises an scFv to CD3 and an scFv to EpCAM that comprises the instant SEQ ID Nos: 72 and 168). This antibody exhibits high anti-tumor activity in various models, with a serum half-life of 3.5-6.8 hours (Examples 1-4). Zugmeier et al teach pharmaceutical compositions thereof comprising a carrier and kits comprising the antibody with instructions (see pages 5 and28).
Kufer et al teach extending the half-life of BiTE molecules by fusion to a third domain that extends the half-life (see pages 1, 3 and 14).
Chhabra et al teach linking one or at least two XTEN sequences to fusion proteins to the C or N terminus of the protein, which extends the half-life(see page 4, 6, 7 and 40). Chhabra et al teach linking the XTEN sequence using a linker cleavable by a mammalian protease (see page 6, 40 and 136).
Thorn et al also teach linking XTEN sequences to fusion proteins to the C or N terminus of the protein to extend half-life and teach linking the XTEN sequence using a linker cleavable by mammalian proteases produced at the desired site of action encompassed by the claims (see page 15, 16, 17, 22 ,23 and 24). Thorn et al teach that the polypeptides of the invention can further comprise bispecific antibodies (see page 37).
Accordingly, it would have been prima facie obvious to make a bispecific BiTE molecule of MT110 
Furthermore, such products suggested by the prior art are materially and structurally indistinguishable for the claimed products. Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, absent a showing otherwise, the products suggested by the prior art necessarily have the functions recited in the claims included in this rejection.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.          

7.	Claims 139-144 and 146-166 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zugmeier et al (WO 2011/033105 A1, IDS), Kufer et al (US 2015/0037334 A1), Chhabra et al (WO 2014/011819 A2, IDS) and Thorn et al (US 2014/0303084 A1), as applied to 139, 141-144, 146-147, 150-155, 157-158, 167-168 and 176 above, in further view of Schellenberger et al (WO 2010/091122 A1, IDS).
The previous combination teach and suggest that which is set forth in the above 103 rejection.
Schellenberger et al teach linking one or two XTEN sequences comprising SEQ ID NO:213 (100% identical to instant SEQ ID NO:385, see alignment) to fusion proteins to the C or N terminus of the protein to extend half-life and teach linking the XTEN sequence using a linker cleavable by a mammalian protease MMP-12, MMP-13, MMP-17 and MMP-20, which are proteases in Table 3 (see figures 1-3 and pages 4, 58). Schellenberger et al teach that the polypeptides of the invention can have utility in treating tumors (see page 37).
RESULT 1
AYG93366
ID   AYG93366 standard; protein; 864 AA.
XX
AC   AYG93366;
XX
DT   30-SEP-2010  (first entry)

DE   XTEN polypeptide sequence SEQ ID 213.
XX
KW   XTEN protein; acquired immune deficiency syndrome; anorectic;
KW   antianginal; antiarthritic; antiinflammatory; cardiant;
KW   cerebroprotective; coronary artery disease; crohns disease; cytostatic;
KW   endocrine-gen.; extended recombinant polypeptide; factor ix deficiency;
KW   factor vii deficiency; factor viii deficiency; gastrointestinal-gen.;
KW   genetic-disease-gen.; glucagonoma; growth hormone deficiency;
KW   growth-disorder-gen.; hypertension; hypotensive; immunostimulant;
KW   immunosuppressive; ischemia; lipid metabolism disorder;
KW   metabolic disorder; metabolic-gen.; multiple sclerosis;
KW   muscular dystrophy; muscular-gen.; neuroprotective;
KW   nutrition-disorder-gen.; ophthalmological; prader-willi syndrome;
KW   protein therapy; recombinant protein; reperfusion injury;
KW   retinal degeneration; rheumatoid arthritis; syndrome x; therapeutic;
KW   turners syndrome; ulcerative colitis; vasotropic;
KW   von willebrands disease; vulnerary.
XX
OS   Unidentified.
XX
CC PN   WO2010091122-A1.
XX
CC PD   12-AUG-2010.
XX
CC PF   03-FEB-2010; 2010WO-US023106.
XX
PR   03-FEB-2009; 2009US-0149669P.
PR   08-JUN-2009; 2009US-0185112P.
PR   08-JUN-2009; 2009US-0268193P.
PR   24-AUG-2009; 2009US-0236493P.
PR   25-AUG-2009; 2009US-0236836P.
PR   18-SEP-2009; 2009US-0243707P.
PR   24-SEP-2009; 2009US-0245490P.
PR   10-NOV-2009; 2009US-0280955P.
PR   10-NOV-2009; 2009US-0280956P.
PR   12-NOV-2009; 2009US-0281109P.
XX
CC PA   (AMUN-) AMUNIX INC.
XX
CC PI   Schellenberger V,  Silverman J,  Wang C,  Spink B,  Stemmer WP;
CC PI   Geething N,  To W,  Cleland JL;
XX
DR   WPI; 2010-K26088/55.
DR   N-PSDB; AYG93406.
XX
CC PT   New isolated extended recombinant polypeptide e.g. having non-repetitive 
CC PT   amino acid sequence, useful for treating a disease (e.g. obesity and 
CC PT   multiple sclerosis) and improving property (e.g. terminal half-life) of a
CC PT   protein e.g. exendin-4.
XX
CC PS   Disclosure; SEQ ID NO 213; 497pp; English.
XX
CC   The present invention relates to a novel isolated extended recombinant 
CC   polypeptide (XTEN) e.g. having a non-repetitive amino acid sequence, 

CC   improving property (e.g. terminal half-life) of a protein e.g. exendin-4.
CC   The invention also relates to compositions comprising extended 
CC   recombinant polypeptides (XTENs), isolated nucleic acids encoding the 
CC   compositions and vectors and host cells containing the same. XTENs are 
CC   generally extended length polypeptides with non-naturally occurring, 
CC   substantially non-repetitive sequences that are composed mainly of small 
CC   hydrophilic amino acids, with the sequence having a low degree or no 
CC   secondary or tertiary structure under physiologic conditions. XTEN 
CC   polypeptide compositions are useful as fusion partners that can be linked
CC   to biologically active proteins (BPs), resulting in a BPXTEN fusion 
CC   proteins (e.g., monomeric fusions). XTENs can have utility as fusion 
CC   protein partners in that they can confer certain chemical and 
CC   pharmaceutical properties when linked to a biologically active protein to
CC   a create a fusion protein. The novel composition is useful for: treating 
CC   glucose-related diseases, metabolic diseases, coagulation disorders, and 
CC   growth hormone-related disorders and conditions, such as type I or type 
CC   II diabetes, obesity, hyperglycemia, hyperinsulinemia, abnormal insulin 
CC   production, insulin resistance, syndrome X, excessive appetite, 
CC   insufficient satiety, glucagonoma, dyslipidemia, retinal 
CC   neurodegenerative processes, factor VII deficiency, factor X deficiency, 
CC   factor XII deficiency, hemophilia A, hemophilia B, Von Willebrand 
CC   disease, hypertension, acute coronary syndrome, rheumatoid arthritis, 
CC   reperfusion injury following ischemia, growth-hormone deficiency, 
CC   Turner's Syndrome, Prader-Willi Syndrome, idiopathic short stature, AIDS 
CC   wasting, multiple sclerosis, Crohn's disease, ulcerative colitis or 
CC   muscular dystrophy; and improving a property of a protein. The present 
CC   sequence represents a polypeptide sequence which was useful during the 
CC   invention as a component of a BPXTEN fusion protein.
XX
SQ   Sequence 864 AA;

  Query Match             100.0%;  Score 4464;  DB 17;  Length 864;
  Best Local Similarity   100.0%;  
  Matches  864;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAP 60

Qy         61 GTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGSEPATSGSETPGSPAGSPTSTEE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGSEPATSGSETPGSPAGSPTSTEE 120

Qy        121 GTSESATPESGPGTSTEPSEGSAPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GTSESATPESGPGTSTEPSEGSAPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAP 180


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GTSTEPSEGSAPGTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETP 240

Qy        241 GTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGTSESATPESGPGSPAGSPTSTEE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGTSESATPESGPGSPAGSPTSTEE 300

Qy        301 GTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGTSTEPSEGSAP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGTSTEPSEGSAP 360

Qy        361 GTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGSPAGSPTSTEE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGSPAGSPTSTEE 420

Qy        421 GTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGSEPATSGSETP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGSEPATSGSETP 480

Qy        481 GTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSPAGSPTSTEEGSPAGSPTSTEE 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSPAGSPTSTEEGSPAGSPTSTEE 540

Qy        541 GSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETP 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETP 600

Qy        601 GTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGSPAGSPTSTEE 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGSPAGSPTSTEE 660

Qy        661 GTSESATPESGPGSEPATSGSETPGTSESATPESGPGSPAGSPTSTEEGSPAGSPTSTEE 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GTSESATPESGPGSEPATSGSETPGTSESATPESGPGSPAGSPTSTEEGSPAGSPTSTEE 720

Qy        721 GTSTEPSEGSAPGTSESATPESGPGTSESATPESGPGTSESATPESGPGSEPATSGSETP 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        781 GSEPATSGSETPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGSEPATSGSETP 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GSEPATSGSETPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGSEPATSGSETP 840

Qy        841 GTSESATPESGPGTSTEPSEGSAP 864
              ||||||||||||||||||||||||
Db        841 GTSESATPESGPGTSTEPSEGSAP 864

Accordingly, it would have been prima facie obvious to use make a BiTE molecule of MT110 linked at its N and/or C terminus to a MMP-12, 13, 17 or 20 protease cleavable linker(s) and XTEN polypeptide(s) of SEQ ID NO:213 in order to extend the half-life of the molecule as well as compositions and kits thereof.  Notably, a half-life of 3.5-6.8 hours is short compared to monoclonal antibodies and would require more frequent administration to treat humans with cancer, so there was a motivation to increase the half-life of the BiTE and an advantage to adding one or more XTEN polypeptides linked via protease cleavable linkers to MT110 to allow less frequent administration.  Here, MMP-12, 13, 17 or 20 protease cleavable linker(s) and XTEN polypeptide(s) of SEQ ID NO:213 are part of a finite number of predictable linkers and XTEN polypeptides that could be used in products suggested by the prior art.
Furthermore, such products suggested by the prior art are materially and structurally indistinguishable for the claimed products. Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, absent a showing otherwise, the products suggested by the prior art necessarily have the functions recited in the claims included in this rejection.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.          

8.	Claims 139, 141-147, 150-155 and 157-158 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zugmeier et al (WO 2011/033105 A1, IDS), Kufer et al (US 2015/0037334 A1), Chhabra et al (WO 2014/011819 A2, IDS) and Thorn et al (US 2014/0303084 A1), as applied to 139, 141-144, 146-147, 150-155, 157-158, 167-168 and 176 above, in further view of Kischel et al (WO 2007/042261 A2).
The previous combination teach and suggest that which is set forth in the above 103 rejection.

RESULT 1
AFY30160
ID   AFY30160 standard; protein; 125 AA.
XX
AC   AFY30160;
XX
DT   28-JUN-2007  (first entry)
XX
DE   Human CD3 antibody heavy chain variable region SEQ ID NO 110.
XX
KW   pharmaceutical; antibody; neoplasm; cancer; immune disorder; CD3;
KW   heavy chain variable region; cytostatic; immunomodulator.
XX
OS   Homo sapiens.
XX
CC PN   WO2007042261-A2.
XX
CC PD   19-APR-2007.
XX
CC PF   10-OCT-2006; 2006WO-EP009782.
XX
PR   11-OCT-2005; 2005US-0724781P.
XX
CC PA   (MICR-) MICROMET AG.
XX
CC PI   Kischel R,  Raum T,  Schlereth B,  Rau D,  Cierpka R,  Kufer P;
XX
DR   WPI; 2007-344144/32.
DR   N-PSDB; AFY30161.
XX
CC PT   New pharmaceutical composition comprises a bispecific single chain 
CC PT   antibody comprising a binding domain binding to non-chimpanzee primate 
CC PT   CD3, useful for treating and preventing proliferative disease, tumor, or 
CC PT   immunological disorder.
XX
CC PS   Claim 6; SEQ ID NO 110; 164pp; English.
XX
CC   The invention relates to a pharmaceutical composition for the treatment 
CC   of a human patient, comprising a bispecific single chain antibody, which 
CC   comprises (a) a first binding domain binding to a non-chimpanzee primate 
CC   CD3, and (b) a second binding domain binding to a cell surface antigen, 
CC   where the first binding domain binds to human and non-chimpanzee primate 
CC   CD3. Also disclosed is a process for the production of a pharmaceutical 
CC   composition, a method for the prevention, treatment or amelioration of a 
CC   disease in a subject, a kit comprising a bispecific single chain 
CC   antibody, nucleic acid molecule, vector, or host and a method of 
CC   determining the biological activity and/or efficacy of a bispecific 
CC   single chain antibody, where the bispecific single chain antibody is 
CC   administered to a non-chimpanzee primate and the in vivo activity is 

CC   vector, or host, is useful for the preparation of a pharmaceutical 
CC   composition for the prevention, treatment, or amelioration of a disease. 
CC   The disease is a proliferative disease, a tumor, or an immunological 
CC   disorder. The tumor is a malignant disease, preferably cancer. The 
CC   bispecific single chain antibody is also useful for evaluating the in 
CC   vivo safety and/or activity and/or pharmacokinetic profile of the 
CC   bispecific single chain antibody in humans. The present sequence 
CC   represents a human CD3 antibody heavy chain variable region.
XX
SQ   Sequence 125 AA;

  Query Match             100.0%;  Score 672;  DB 10;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLKLSCAASGFTFNTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLKLSCAASGFTFNTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWFAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWFAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125
RESULT 1
AFY30216
ID   AFY30216 standard; protein; 109 AA.
XX
AC   AFY30216;
XX
DT   28-JUN-2007  (first entry)
XX
DE   Mouse CD3 antibody light chain variable region SEQ ID NO 168.
XX
KW   pharmaceutical; antibody; neoplasm; cancer; immune disorder; CD3;
KW   light chain variable region; cytostatic; immunomodulator.
XX
OS   Mus sp.
XX
CC PN   WO2007042261-A2.
XX
CC PD   19-APR-2007.
XX
CC PF   10-OCT-2006; 2006WO-EP009782.
XX
PR   11-OCT-2005; 2005US-0724781P.
XX
CC PA   (MICR-) MICROMET AG.
XX
CC PI   Kischel R,  Raum T,  Schlereth B,  Rau D,  Cierpka R,  Kufer P;
XX

DR   N-PSDB; AFY30215.
XX
CC PT   New pharmaceutical composition comprises a bispecific single chain 
CC PT   antibody comprising a binding domain binding to non-chimpanzee primate 
CC PT   CD3, useful for treating and preventing proliferative disease, tumor, or 
CC PT   immunological disorder.
XX
CC PS   Claim 7; SEQ ID NO 168; 164pp; English.
XX
CC   The invention relates to a pharmaceutical composition for the treatment 
CC   of a human patient, comprising a bispecific single chain antibody, which 
CC   comprises (a) a first binding domain binding to a non-chimpanzee primate 
CC   CD3, and (b) a second binding domain binding to a cell surface antigen, 
CC   where the first binding domain binds to human and non-chimpanzee primate 
CC   CD3. Also disclosed is a process for the production of a pharmaceutical 
CC   composition, a method for the prevention, treatment or amelioration of a 
CC   disease in a subject, a kit comprising a bispecific single chain 
CC   antibody, nucleic acid molecule, vector, or host and a method of 
CC   determining the biological activity and/or efficacy of a bispecific 
CC   single chain antibody, where the bispecific single chain antibody is 
CC   administered to a non-chimpanzee primate and the in vivo activity is 
CC   measured. The bispecific single chain antibody, nucleic acid molecule, 
CC   vector, or host, is useful for the preparation of a pharmaceutical 
CC   composition for the prevention, treatment, or amelioration of a disease. 
CC   The disease is a proliferative disease, a tumor, or an immunological 
CC   disorder. The tumor is a malignant disease, preferably cancer. The 
CC   bispecific single chain antibody is also useful for evaluating the in 
CC   vivo safety and/or activity and/or pharmacokinetic profile of the 
CC   bispecific single chain antibody in humans. The present sequence 
CC   represents a mouse CD3 antibody light chain variable region.
XX
SQ   Sequence 109 AA;

  Query Match             100.0%;  Score 575;  DB 10;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELVVTQEPSLTVSPGGTVTLTCRSSTGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ELVVTQEPSLTVSPGGTVTLTCRSSTGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCALWYSNLWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCALWYSNLWVFGGGTKLTVL 109

Accordingly, it would have been prima facie obvious to use make a BiTE molecule of  that binds EpCAM with the VH and VL from solitomab and binds CD3 with the VH and VL comprising SEQ ID NO:110 and 168 linked at its N and/or C terminus to a cleavable linker(s) and XTEN polypeptide(s) in order to extend the half-life of the molecule as well as compositions and kits thereof.  Notably, a half-life of 3.5-
Furthermore, such products suggested by the prior art are materially and structurally indistinguishable for the claimed products. Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, absent a showing otherwise, the products suggested by the prior art necessarily have the functions recited in the claims included in this rejection.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.       

9.	Claims 139-144, 146-166 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zugmeier et al (WO 2011/033105 A1, IDS), Kufer et al (US 2015/0037334 A1), Chhabra et al (WO 2014/011819 A2, IDS) and Thorn et al (US 2014/0303084 A1), as applied to 139, 141-144, 146-147, 150-155, 157-158, 167-168 and 176 above, in further view of Schellenberger et al (WO 2016/077505, IDS).
The previous combination teach and suggest that which is set forth in the above 103 rejection.
Schellenberger et al teach linking one or two XTEN sequence, such as AE864 (100% identical to instant SEQ ID NO:385,) to fusion proteins to the C or N terminus of the protein to extend half-life and teach linking the XTEN sequence using a linker cleavable by a mammalian protease MMP-2 which can be a BSRS1 linker, which is a protease in Table 3 (see page 96 and 112). Schellenberger et al teach that the polypeptides of the invention have utility in treating tumors (see page 153).

Accordingly, it would have been prima facie obvious to use make a BiTE molecule of MT110 linked at its N and/or C terminus to linker(s) cleavable by a mammalian protease MMP-2 such as the BSRS1 linker or other linker cleavable by MMP-2 and XTEN polypeptide(s) of AE864 in order to extend the half-life of the molecule as well as compositions and kits thereof.  Notably, a half-life of 3.5-6.8 hours is short compared to monoclonal antibodies and would require more frequent administration to treat humans with cancer, so there was a motivation to increase the half-life of the BiTE and an advantage to adding 
Furthermore, such products suggested by the prior art are materially and structurally indistinguishable for the claimed products. Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, absent a showing otherwise, the products suggested by the prior art necessarily have the functions recited in the claims included in this rejection.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.          

Response to Arguments
10.	In the response, Applicant traverses the rejections for the same reasons and submits that in contrast to the cited art, the XTEN serves to mask the binding of the chimeric polypeptide to the effector cell until the molecule is rendered active in the environment of the tumor by cleavage of the XTEN, which is not disclosed in the prior art.
In response to applicant's argument that this feature is not disclosed in the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”).”

Applicant further argues that there are unexpected properties apparent in a masked cleavable construct that binds to EpCAM and CD3 which displays relative cytotoxicity of 371-fold greater than a non-cleavable construct.  
In response, while the evidence has been considered, it was not found persuasive because, as a first point, it does not establish that the claimed genus has these properties. Notably, the claims are not commensurate with the examples and there is no evidence that the results could be extrapolated to the full scope of the claims.  In the broadest claim any XTEN, any antibodies and any linker can be used and there is no evidence, e.g., that all XTENs will mask binding when a long linker is used.  Furthermore, while the results are alleged to be unexpected the arguments of counsel cannot take the place of evidence in the record.  As set forth in MPEP 716.01:
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, while the arguments of counsel about the results being unexpected are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations 
Therefore, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth in the previous office action, these rejections are being maintained.

Conclusion


11.	No claims are allowed. 

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
May 13, 2021